Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 1 of 9 Pageid#: 303




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION


 UNITED STATES OF AMERICA                    )
                                             )
                                             )
                                             )
 v.                                          )   Case No.: 1:20-CR-26
                                             )
 JAMES BROWN                                 )
                                             )
 Defendant                                   )


                        MOTION TO DISMISS COUNT FOUR
                        AND MEMORANDUM IN SUPPORT

       James Brown, by counsel, respectfully submits this motion and memorandum

 in support for dismissal of Count Four of his indictment. Count Four alleges that

 Mr. Brown knowingly possessed a firearm in or affecting interstate or foreign

 commerce, while knowingly being an unlawful user of a controlled substance in

 violation of 18 U.S.C. 922(g)(3).

       Mr. Brown requests this court dismiss Count Four of the indictment because

 18 U.S.C. § 922(g)(3) is unconstitutionally vague because it leaves people of

 ordinary intelligence to guess at its meaning. The statute is vague on its face. The

 Fourth Circuit is considering this same issue in a pending matter, United States v.

 Hasson, No. 20-4126.


                                     Facts


       Following a suspicious fire in a burn barrel in the yard at a residence in

 Marion, Virginia, James Brown was indicted on four counts. The Grand Jury
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 2 of 9 Pageid#: 304




 charged Mr. Brown with (1) making false statements in connection to the cross

 burning in violation of 18 U.S.C. 1001(a)(2); (2) injuring, intimidating, or interfering

 with any person because of their race or color and because they had been renting

 and occupying a dwelling by acts which included the use of fire in violation of 42

 U.S.C. 3631(a); (3) in knowingly using fire to commit a violation of 42 U.S.C.

 3631(a), burned a cross in front of the house of two African American victims in

 violation of 18 U.S.C. 844(h), and; (4) knowingly possessing firearms in or affecting

 interstate or foreign commerce, while knowingly being an unlawful user of a

 controlled substance in violation of 18 U.S.C. 922(g)(3).


         Because of the vague language of 18 U.S.C. 922(g)(3), Mr. Brown respectfully

 requests this honorable court grant his motion for dismissal.


 A. Section 922(g)(3) is void for vagueness.


         “A statute is unconstitutionally vague under the Due Process Clause if it fails

 to provide a person of ordinary intelligence fair notice of what is prohibited, or is so

 standardless that it authorizes or encourages seriously discriminatory

 enforcement.” Martin v. Lloyd, 700 F.3d 132, 135 (4th Cir. 2012). The “prohibition of

 vagueness in criminal statutes . . . is an essential of due process, required by both

 ordinary notions of fair play and the settled rule of law.” United States v. Simms,

 914 F.3d 229, 234 (4th Cir.2019) (en banc). 1



 1Furthermore, as the Fourth Circuit, ruling en banc, emphasized, “Due process requires Congress to
 speak in definite terms, particularly where the consequences for individual liberties are steep, in part
 because Congress alone—not the executive or the judiciary—is equipped to balance competing policy
 priorities and to define the boundaries of criminal law.” United States v. Simms, 914 F.3d 229, 251


                                                    2
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 3 of 9 Pageid#: 305




        If “criminal penalties may be imposed for violations of a law, a stricter

 standard is applied in reviewing the statute for vagueness.” Manning v. Caldwell

 for City of Roanoke, 930 F.3d264 (4th Cir. 2019). Void-for-vagueness challenges

 come in two types: facial and as applied. In an as-applied challenge, the defendant

 argues the statute does not provide fair notice that his particular conduct exposes

 him to liability. See, e.g., United States v. Sun, 278 F.3d 302, 309 (4th Cir. 2002). A

 facial challenge asserts “a statute may not constitutionally be applied to any set of

 facts.” United States v. Powell, 423 U.S. 87, 92 (1975).


        In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court

 clarified that a statute can be facially vague even if some of its applications are

 clear. Following Johnson, a defendant may raise a facial vagueness challenge

 without regard to whether the statute is vague as applied to him. Section 922(g)(3)

 cannot survive such a challenge. The key terms in that statute— “unlawful user”

 and “addict”—fail to provide adequate notice of what conduct renders one a

 prohibited possessor of firearms. 2




 (4th Cir. 2019) (cert. denied) (emphasis added). Though the Fourth Circuit has held that
 18 U.S.C.A. §§ 922(g)(3) does not violate the Second Amendment, a vague application of §922(g)(3)
 nonetheless violates Mr. Brown’s due process rights. See United States v. Yates, 746 F. App'x 162
 (4th Cir. 2018) (cert. denied) (citing District of Columbia v. Heller, 554 U.S. 570, 595 (2008)).
 2Recently, both the Fourth Circuit and the Supreme Court have been asked to address whether laws
 criminalizing the possession of firearms in relation to other crimes are unconstitutionally vague. In
 2019, the Supreme Court ruled in United States v. Davis, 139 S. Ct. 2319, 2336 (2019) that 18 U.S.C.
 §924(c)(3)(B)—which defines “crimes of violence” for purposes of a federal statute providing
 mandatory minimum sentences based on using, carrying, or possessing a firearm in connection with
 a federal crime of violence—could not be upheld. The Fourth Circuit held the same in United States
 v. Simms, 914 F.3d 229, 251 (4th Cir. 2019) (cert. denied). Similarly, here, the predicate offense of
 being an “unlawful user or addict” is unconstitutionally vague. As such, this court should apply the
 same principles United States v. Simms, and rule in kind.


                                                  3
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 4 of 9 Pageid#: 306




 B. Section 922(g)(3) does not put ordinary people on notice of what
    conduct is prohibited.



      Section 922(g)(3) prohibits firearm possession by anyone “who is an unlawful

 user of or addicted to any controlled substance (as defined in section 102 of the

 Controlled Substances Act (21 U.S.C. 802)).” The statute “nowhere defines ‘unlawful

 user.’” United States v. Jackson, 280 F.3d 403, 406 (4th Cir. 2002). As for “addicted

 to,” the statute provides, “The term ‘addict’ means any individual who habitually

 uses any narcotic drug so as to endanger the public morals, health, safety, or

 welfare, or who is so far addicted to the use of narcotic drugs as to have lost the

 power of self-control with reference to his addiction.” 21 U.S.C. § 802(1). Both

 terms— “unlawful user” and “addict”—are facially vague.


      As in Manning, where the Fourth Circuit recently declared similar language

 in a Virginia statute (“habitual drunkard”) void for vagueness, the meaning of

 “unlawful user” turns on elastic standards of duration and frequency. The Court

 wrote the word “habitual” is susceptible to numerous interpretations” and therefore

 “does not provide any principles or standards for determining how often or regularly

 an act must be performed to constitute ‘habitual’ behavior.” Manning, 930 F.3d at

 274. The Court analyzed the term “drunkard” and found it fails to “provide any

 meaningful guidance regarding proscribed conduct.”. As a result, “police officers,

 prosecutors, and even state circuit court judges likely will have differing perceptions

 regarding what frequency of drunkenness exceeds the necessary threshold for a

 person to be considered an ‘habitual drunkard.” Id. at 276. In short, “the term


                                            4
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 5 of 9 Pageid#: 307




 ‘habitual drunkard’ specifies no standard of conduct” and is therefore

 unconstitutionally vague. Id. at 278 (emphasis in original).


       a. “Unlawful user”


        When assessing vagueness, courts look to both “the plain language of the

 contested statute” and “any limiting construction” courts have adopted. Martin, 700

 F.3d at 136. For §922(g)(3), the Fourth Circuit has endorsed the definition of

 “unlawful user” supplied by United States v. Purdy, 264 F.3d 809 (9th Cir.2001).

 See, e.g., United States v. Sperling, 400 F. App’x 765, 767 (4th Cir. 2010)

 (unpublished); United States v. Marsh, 232 F. App’x 261, 262 (4th Cir. 2007)

 (unpublished); United States v. Parris, 111 F. App’x 158, 159(4th Cir. 2004)

 (unpublished).


        Purdy held a defendant qualifies as an unlawful user if his “drug use [i]s

 sufficiently [1] consistent” (i.e., it occurred “on a regular basis”), [2] “prolonged” (i.e.,

 it took place “over an extended period of time”), and [3] “close in time to his gun

 possession” (i.e., “contemporaneously with his possession of a firearm”). 264 F.3d at

 812-13. If drug use is “infrequent and inconsistent,” or if it occurs “in the distant

 past,” a defendant does not fall “within the statutory definition of unlawful drug

 user.” Id. at 812. As Purdy clarifies, a person can drift in and out of “unlawful user”

 status based on how recently and consistently he has used drugs. The statute “does

 not permanently disarm all persons who, at any point in their lives, were unlawful

 drug users or addicts. Instead, it only applies to persons who are currently unlawful

 users or addicts.” United States v. Carter, 669 F.3d 411, 419 (4th Cir. 2012)


                                               5
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 6 of 9 Pageid#: 308




 (emphasis in original). Because of §922(g)(3)’s “limited temporal reach,” someone

 who was once an unlawful user can lose that status “by parting ways with illicit

 drug use.” Id. And even if a defendant undoubtedly qualifies as an unlawful user,

 firearm possession is not illegal unless it occurs “sufficiently . . . close in time” to his

 drug use. Purdy, 264 F.3d at 812.


        To determine whether a defendant is an “unlawful user,” courts must

 examine his conduct referring to three nebulous, open-ended standards, layered one

 on top of the other: (1) “consistent” (“on a regular basis”), (2) “prolonged” (“over an

 extended period of time”), and (3) “close in time” (“contemporaneously”). Purdy, 264

 F.3d at 812-13. These tests raise more questions than they answer: How frequent is

 “consistent” drug use—daily, weekly or monthly? How “prolonged” is an “extended”

 period of time? And how close is close enough for “close in time? The statute offers

 no clue about how to answer these questions, and the case law does little to

 illuminate the term’s meaning. Therefore, the court cannot say there is a “settled

 meaning” to who counts as an “unlawful user.” Purdy, 264 F.3d 809.


        Weissman v. United States, 373 F.2d 799 (9th Cir. 1967) was a case about a

 statute providing that “‘no citizen of the United States who is addicted to or uses

 narcotic drugs’” could leave or enter the country without registering with customs.

 Weissman, 373 F.2d at 799 (emphasis added). The term “user of narcotics,” the court

 wrote, “is unrestricted and general,” encompassing “any of a large number of types

 of use of a narcotic drug.” Id. at 802. Even if the court imposed on the statute

 limitations not present in the text—e.g., that “one use is sufficient, unless occurring


                                              6
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 7 of 9 Pageid#: 309




 in the distant past,” or that drug use must occur “within a reasonable period of time

 prior to the date charged in the Indictment”—the statute would still suffer from

 “indefiniteness” and “patent . . . uncertainty.” Id. at 803. As the court put it, “how

 far past is the ‘distant’ past? . . . What is a ‘reasonable period of time’ before the

 date of the offense[?]” Id. The statute provides no answers, and thus, it is not

 “reasonable to expect the average citizen to have any knowledge, or even a

 reasonable suspicion,” of the answers to these questions. Id. at 802. The Ninth

 Circuit therefore concluded “the phrase ‘user of narcotic drugs’ is so vague and

 indefinite as to constitute a denial of due process.” Id. at 803.


        The term “unlawful user” suffers from the same defects. Neither §922(g)(3)

 nor this Court’s case law provides meaningful guidance about the line between

 “consistent” and sporadic, between “prolonged” and abbreviated, or between “close

 in time” and remote.


       b. “Addict”


        And §922(g)(3)’s “addicted to” prong is facially vague. See Martin, 700 F.3d at

 136 (“[W]hen bringing a facial challenge, a party may contest certain provisions of a

 statute without taking on the whole of the statute.”). An addict is defined as “any

 individual who [1] habitually uses any narcotic drug so as to endanger the public

 morals, health, safety, or welfare, or who [2] is so far addicted to the use of narcotic

 drugs as to have lost the power of self-control with reference to his addiction.” 21

 U.S.C. § 802(1).




                                              7
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 8 of 9 Pageid#: 310




       The second part of this definition is circular: it defines an “addict” as someone

 who is so “addicted” that he lacks self-control regarding his “addiction.” The

 definition does nothing to put a reasonable person on notice of what, exactly, an

 addict is. The first part of the definition fares no better. In Musser v. Utah, 333 U.S.

 95 (1948), the Supreme Court considered a vagueness challenge to a Utah statute

 which criminalized conspiracies. At issue in Musser, Utah had made it a crime “[t]o

 commits any act injurious to the public health, to public morals, or to trade or

 commerce, or for the perversion or obstruction of justice or the due administration

 of the laws.” 333 U.S. at 96. The Court wrote, Utah’s statute “would seem to be

 warrant for conviction for agreement to do almost any act which a judge and jury

 might find at the moment contrary to his or its notions of what was good for health,

 morals, trade, commerce, justice or order.” Id. at 97. Because the statute did “not

 provide some reasonable standards of guilt,” the Court strongly suggested it was

 unconstitutionally vague. Id. As it was in 1948, Musser is instructive today.


       Based on the unconstitutionally vague nature of 18 U.S.C. 922(g)(3), Mr.

 Brown respectfully requests this Honorable Court grant his motion for dismissal of

 Count Four of his indictment.

                                                Respectfully Submitted,

                                                James Brown
                                                By Counsel

                                                JUVAL O. SCOTT

                                                Federal Public Defender
                                                Western District of Virginia




                                            8
Case 1:20-cr-00026-JPJ-PMS Document 107 Filed 01/22/21 Page 9 of 9 Pageid#: 311




                                                     Nancy Dickenson-Vicars
                                                     Nancy Dickenson-Vicars
                                                     Assistant Federal Public Defender
                                                     201 Abingdon Place
                                                     Abingdon, VA 24201
                                                     (276) 619-6086
                                                     nancy_dickenson@fd.org
                                                     Virginia State Bar No. 28120

                                                     Monica D Cliatt, Esquire
                                                     First Assistant Federal Public Defender
                                                     Federal Public Defender’s Office
                                                     210 First Street SW, Room 400
                                                     Roanoke, Virginia 24011
                                                     (540) 777-0880
                                                     Pennsylvania State Bar No. 84848




                                  CERTIFICATE OF SERVICE

         I certify that a true copy of the foregoing document was electronically filed and will be
 forwarded to Zachary Lee, Esq., Assistant United States Attorney, this 22nd day of January,
 2021.
                                                     s/Nancy Dickenson-Vicars




                                                 9
